     Case 3:18-cv-01298-TWR-AGS Document 113 Filed 01/19/21 PageID.3237 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     YOUSSIF KAMAL, GILLIAN NEELY,                     Case No.: 18-CV-1298 TWR (AGS)
       RICHARD LICHTEN, SUSAN COX,
12
       NICK TOVAR, MICHELE KINMAN,                       ORDER GRANTING JOINT
13     ASHLEY PETEFISH, and TERRI                        MOTION FOR ORDER RE
       BROWN, on their own behalf and on                 BRIEFING SCHEDULE ON
14
       behalf of all others similarly situated,          MOTIONS FOR CLASS
15                                     Plaintiffs,       CERTIFICATION (ECF NO. 82)
                                                         AND TO EXCLUDE THE
16     v.                                                EXPERT REPORT OF STEFAN
17                                                       BOEDEKER (ECF NO. 111)
       EDEN CREAMERY, LLC, dba HALO
18     TOP CREAMERY, and JUSTIN T.
                                                         (ECF Nos. 82, 111, 112)
       WOOLVERTON,
19
                                     Defendants.
20
21           Presently before the Court is the Joint Motion for Order re Briefing Schedule on
22     Motions for Class Certification (ECF No. 82) and to Exclude the Expert Report of Stefan
23     Boedeker (ECF No. 111) (“Joint Mot.,” ECF No. 112), filed by Plaintiffs Youssif Kamal,
24     Gillian Neely, Richard Lichten, Susan Cox, Nick Tovar, Michele Kinman, Ashley Petefish,
25     and Terri Brown and Defendants Eden Creamery, LLC dba Halo Top Creamery and Justin
26     T. Woolverton. The Parties have stipulated to a briefing schedule. (See ECF No. 112-1.)
27           Good cause appearing, the Court GRANTS the Joint Motion and CONTINUES the
28     hearing on Plaintiffs’ Motion for Class Certification and Defendants’ Motion to Exclude

                                                     1
                                                                               18-CV-1298 TWR (AGS)
     Case 3:18-cv-01298-TWR-AGS Document 113 Filed 01/19/21 PageID.3238 Page 2 of 2



1      the Expert Report of Stefan Boedeker to March 17, 2021 at 1:30 p.m. in Courtroom 3A.
2      Accordingly, Plaintiffs SHALL FILE a single, 25-page brief in opposition to Defendants’
3      Motion to Exclude and in reply to Plaintiffs’ Motion for Class Certification on or before
4      February 10, 2021, and Defendants MAY FILE a reply to their Motion to Exclude, if any,
5      on or before February 24, 2021.
6            IT IS SO ORDERED.
7
8      Dated: January 19, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                             18-CV-1298 TWR (AGS)
